Citation Nr: 1220061	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  06-30 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) for the cause of the Veteran's death pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from January 1955 to December 1957.  He died in October 2005.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision issued by the RO.  In November 2008, the Board denied the appellant's claim for DIC benefits for the cause of the Veteran's death pursuant to the provisions of 38 U.S.C.A. § 1151.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In August 2010, the Court issued a single judge memorandum decision to vacate the November 2008 decision with regard to the noted issue and to remand this matter for further development.  Thereafter, the Board referred the case for additional development, specifically, independent medical expert opinions.  The development has been completed, and the case has been returned to the Board for further review.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died on October [redacted], 2005; the cause of death was pancreatic cancer, with no other contributory factors noted.  

2.  The Veteran's death was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical or surgical treatment, or an event which was not reasonably foreseeable.


CONCLUSION OF LAW

The Veteran's death was not the result of VA medical treatment.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002 & Supp 2011); 38 C.F.R. § 3.361 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2006 letter issued prior to the decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate her claim for DIC based on 38 U.S.C.A. § 1151, as well as what information and evidence must be submitted by her and what information and evidence will be obtained by VA.  An August 2006 letter provided the appellant with information regarding the assignment of disability evaluations and effective dates.  After issuance of the August 2006 letter, and opportunity for the appellant to respond, the April 2007 statement of the case (SOC) and February 2008 supplemental statement of the case (SSOC) reflect readjudication of the claim.  Hence, the appellant is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and independent medical expert opinion reports, and private treatment records.    

The VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant was an active participant in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I.  Laws and Regulations

Title 38, United States Code § 1151 provides that, where a veteran suffers an injury or an aggravation of an injury resulting in additional disability by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability was an event which was not reasonably foreseeable, compensation shall be awarded in the same manner as if such disability were service connected.  

Regulations found at 38 C.F.R. § 3.361 provide that to determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the Veteran's condition after such care, treatment, or examination is stopped or completed.  VA considers each involved body part or system separately.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability does not establish causation.

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's, or in appropriate cases, the Veteran's representative's, informed consent.

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each case to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).  



II.  Analysis

As reflected on his death certificate, the Veteran died on October [redacted], 2005 from pancreatic cancer; no other contributing causes were listed.  

The appellant contends that the Veteran's death was the result of medications administered and treatment choices made by a VA hospital.  She believes that the cause of the Veteran's death was not pancreatic cancer, but rather toxicity due to the medication Allopurinol.  She also believes that the decision to first delay surgery for his left knee and then to conduct it three years later contributed to his death.  In this regard, the appellant notes that she is a registered nurse and that she has some degree of medical knowledge. 

The evidence shows that pancreatic cancer was first discovered in 2002 during a work up prior to scheduled surgery for the left knee.  Testing and exploratory surgery determined that the tumor was inoperable.  The Veteran declined all but palliative treatment.  The presence of the tumor was demonstrated on both VA and private records.  A June 2002 biopsy report was highly suspicious for invasive carcinoma.  An August 2002 record indicates that the Veteran's prescribed medications during this time included Allopurinol.  

Subsequent private and VA medical records reveal that the Veteran's tumor was determined to be of a slow growing variety.  April 2003 VA treatment records note that it was possible he had pancreatitis instead of pancreatic carcinoma.  An October 2003 private biopsy was negative for identification of invasive carcinoma.  However, subsequent computed tomography scans confirmed the presence of the tumor.  

Due to the slow growing nature of the tumor, January 2005 VA records reflect that it was determined that the Veteran's left knee surgery was now feasible.  This was conducted in April 2005.  Follow up records were negative for infection or inflammation.  

The Veteran began to complain of abdominal pain not long after his left knee surgery.  A computed tomography scan revealed that the tumor had metastasized into his liver in April 2005.  Afterwards, his condition gradually worsened.  Both of his legs were noted to be greatly swollen by August 2005.  

The Veteran was admitted to a private hospital in October 2005 after attempts to provide him with comfort at home failed.  The admitting records note that he had a history of pancreatic cancer with recent identification of hepatic metastatic disease.  There was no cyanosis, tenderness or edema of the extremities at admittance.  He died four days later.  The final diagnosis was pancreatic cancer.  

A March 2006 letter from the Veteran's treating VA physician states that during preoperative evaluation prior to a scheduled left knee total replacement, a gastrointestinal malignancy was diagnosed.  He was felt to have unresectable pancreatic carcinoma.

The Veteran's claims folder was forwarded to a VA doctor for study and review in August 2006.  The doctor noted that voluminous clinical notes in the electronic medical record were also reviewed.  The events concerning the initial discovery of the tumor in 2002 were recounted.  His case had been evaluated by the tumor board in July 2002, and while the opinion was that the lesion was probably inoperable, he was scheduled to see a surgeon to determine whether there was any chance of complete surgical removal.  August 2002 surgery confirmed the presence of a mass infiltrating the pancreas and extending to the left of and surrounding the superior mesenteric artery and vein.  This was determined to be unresectable periampullary cancer, and a gastrojejunostomy was performed.  He was then referred back to oncology for ongoing palliative care.  

The doctor determined that there was no evidence of improper care or negligence on the part of the VA.  There was no delay in treatment, and the suspicions prior to surgery had been confirmed by surgery.  There was no additional disability or death caused by hospital care, medical or surgical treatment or examination furnished the Veteran by VA.  There was also no additional disability or death caused by carelessness, negligence, lack of proper skill, error in judgment or similar incident or fault on the part of the VA.  

Following the receipt of additional evidence, the Veteran's claims folder was forwarded to a second VA doctor in February 2008.  After a review of the record, this doctor opined that it was less likely than not that the Veteran had additional disability after his total left knee replacement at the VA in April 2005.  The medical reports revealed no complications or infection related to the left knee surgery.  His elevated white cell counts had been due to the metal stent in the pancreas, which had been placed in February 2004.  The bilateral leg swelling noted in August 2005 was due to the complications from the advancing pancreatic cancer and not the knee surgery conducted four months earlier.  His cause of death was pancreatic cancer, and he had metastatic disease from the primary cancer site to the liver.  The cause of death was listed as pancreatic cancer and not Allopurinol toxicity.

The Court, in its decision, concluded that these opinions were not adequate upon which to enter a decision.

Pursuant to the August 2010 Court issued single judge memorandum decision, the Board, in April 2011, referred this issue to an independent medical expert to opine as to (1) the cause of the Veteran's death; (2) the probability that the Veteran's death was caused by VA hospital care, medical or surgical treatment or examination, specifically to include discussion on the Veteran's condition before and after knee surgery in 2005 and whether VA hospital care, medical or surgical treatment or examination accelerated his death (did knee surgery cause acceleration of the cancer that lead to his death); (3) the presence and effects of any toxicity due to the medication Allopurinol in regards to the Veteran's death, if toxicity was present; and, (4) if the Veteran's death was due to VA hospital care, medical or surgical treatment or examination, to include acceleration of his death, the probability that this cause or acceleration was the result of carelessness, negligence, lack of proper skill, error in judgment or similar incident or fault on the part of the VA, or an event which was not reasonably foreseeable, with specific comment as to whether delay in knee surgery had negative impact and whether performing the knee surgery, considering the state and stage of cancer, caused the Veteran unnecessary pain and suffering that caused or accelerated his death.

It is noted that two opinions have been received, as discussed below.  Pursuant to Court direction, some prior opinions and some adjudication actions were placed in a separate envelope in the claims file.  There was direction to the examiners not to review those documents.

In May 2011, the expert physician, noting review of the records, responded that toxicity from Allopurinol, an anti-gout medication, consists of rash, eosinophilia, hepatitis and worsening renal function.  The expert noted that the Veteran did not present with those symptoms.  The expert explained that the most likely reason for the Veteran's death was progressive pancreatic cancer.  The expert noted that the pancreatic cancer had been diagnosed as inoperable with an advanced stage in 2002; the Veteran survived three years with the disease thanks to the treatment that he received.  The expert commented that pancreatic cancer was the fourth leading cause of death for both men and women with smoking and drinking having implicating causes.  The overall outlook for people with pancreatic cancer was poor; five year survival for resected patients was in the range of 15-20 percent; however, for the unresectable patient, similar to the Veteran, the prognosis was worse, 2-5 percent.  The expert physician concluded that the Veteran died due to the relentless progression of the pancreatic cancer, including hepatic metastases and general constitutional decline.  There was no evidence in the medical record that the Veteran died from Allopurinol toxicity.

The Veteran's claims folder was referred to a second independent medical expert in January 2012.  The independent medical expert was asked to opine as to (1) the cause of the Veteran's death; (2) the probability that the Veteran's death was caused by VA hospital care, medical or surgical treatment or examination, specifically to include discussion on the Veteran's condition before and after knee surgery in 2005 and whether VA hospital care, medical or surgical treatment or examination accelerated his death (did knee surgery cause acceleration of the cancer that lead to his death); and, (3) if the Veteran's death was due to VA hospital care, medical or surgical treatment or examination, to include acceleration of his death, the probability that this cause or acceleration was the result of carelessness, negligence, lack of proper skill, error in judgment or similar incident or fault on the part of the VA, or an event which was not reasonably foreseeable, with specific comment as to whether delay in knee surgery had negative impact and whether performing the knee surgery, considering the state and stage of cancer, caused the Veteran unnecessary pain and suffering that caused or accelerated his death.

The expert responded in February 2012.  The expert physician, noting review of the evidence of record, recorded the history of the Veteran's cancer progression.  The expert physician explained that the Veteran had a benign condition, adenoma that developed into a small focus of malignancy and agreed that it was appropriate for the physicians to be cautious in the diagnosis and aggressive treatment of the disease.  The expert noted that surgery was the only treatment that had any potential for cure; however, because the Veteran had locally advanced disease at diagnosis due to invasion of the portal vein, surgical excision was not recommended.

The expert commented that the Veteran had several indications that his prognosis was likely to be poor, including T4 lesions (lesions involving other organs such as the portal vein, in this case) which were classified as Stage III disease and yielded only a 27 percent probability of surviving five years and obstructive jaundice (evidenced by his elevated liver enzymes) which yielded only a 34 percent probability of surviving five years.  Liver metastases were the most common sign of progression of the disease and usually resulted in death.

The expert noted that Allopurinol had several side effects, including rash, hepatic dysfunction, diarrhea and decreased blood counts.  The expert noted that in this case the Veteran had abnormal liver function tests before he was started on Allopurinol.  Regardless, Allopurinol toxicity resolved when the drug was discontinued and in this case, Allopurinol appears to have been discontinued several years before the Veteran's death.

Thus, the expert found that the Veteran died of metastatic pancreatic cancer.  The expert explained that this was the natural progression of the disease.  If the Veteran had accepted radiation therapy in 2003 when offered to him, it might have prolonged his life by a few more months but inevitably he would have still died as a result of the metastatic pancreatic cancer.  Additionally, the expert concluded that the Veteran's death was not the result of VA hospital care or Allopurinol toxicity.  The expert opined that it was less likely (less than 50 percent) that VA hospital care was in any way responsible for his death.

On this record, the Board finds the persuasive evidence of record demonstrates that the Veteran died of pancreatic cancer and not as a result of carelessness, negligence, lack of proper skill, error in judgment or similar incident or fault on the part of the VA in the treatment of his pancreatic cancer.  To that end, the evidence shows that the cancer metastasized to his liver and the expert explained that liver metastasis was the most common sign of progression of the disease and usually resulted in death.  

Further, the experts found that Allopurinol toxicity was not the cause of the Veteran's death.  In this regard, in the February 2012 response, the expert noted that although Allopurinol had several side effects, including hepatic dysfunction, in this case the Veteran had abnormal liver function tests before he was even started on Allopurinol.  In any event, Allopurinol toxicity resolved when the drug was discontinued and in this case, Allopurinol appears to have been discontinued several years before the Veteran's death.  In sum, the evidence of record demonstrates that VA hospital care was in no way responsible for the Veteran's death.

In view of these opinions that the treatment did not cause or contribute to death, further discussion of the knee surgery is not indicated.  All examiners have concluded that nothing in the VA treatment contributed to death, and that there was no negligence in the course of treatment rendered.  Also, in view of that universal conclusion, questions of informed consent do not need further discussion.  Death resulted from the normal course of progress of the disorder, not from anything done or not done by the VA treating personnel.

The only evidence of record supporting the appellant's claim is her various lay assertions and opinions.  The Board acknowledges that the appellant has indicated that she is a registered nurse, and as such her assertions and opinions are entitled to some probative weight.  However, she has not offered any explanation to support her assertions and opinions.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (failure to provide a basis for an opinion goes to the weight or credibility of the evidence).  Furthermore, her assertions and opinions are outweighed by opinions of the expert physicians, whom exceed the appellant in expertise and had the advantage of a review of the Veteran's entire medical record.  As it is the responsibility of the Board to assess the credibility and weight to be given the evidence, the Board finds that the probative value of her assertions and opinions is outweighed by the findings, opinions and conclusions reached by the expert physicians.  See Hayes  v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the Board may appropriately favor the opinion of one competent medical authority over another).

The law is clear the record must show that the Veteran suffered an injury or aggravation of injury resulting in additional disability (death) by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability (death) was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability (death) was an event which was not reasonably foreseeable.  Given the absence of such evidence in this case, entitlement to DIC for the cause of the Veteran's death pursuant to the provisions of 38 U.S.C.A. § 1151 is not warranted.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Entitlement to DIC for the cause of the Veteran's death pursuant to the provisions of 38 U.S.C.A. § 1151 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


